COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Clements
Argued at Alexandria, Virginia


SHORT STOP, INC. AND
 TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS
                                            MEMORANDUM OPINION* BY
v.   Record No. 1676-00-2                JUDGE JERE M. H. WILLIS, JR.
                                                MARCH 13, 2001
PATRICIA A. HAMMOND


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Jonnie L. Speight (Brian J. Brydges; Johnson,
          Ayers & Matthews, on brief), for appellants.

          J. William Watson, Jr. (Watson & Nelson,
          P.C., on brief), for appellee.


     Short Stop, Inc. and Travelers Indemnity Company of

Illinois (collectively referred to as "employer") appeal a

decision of the Workers' Compensation Commission awarding

benefits to Patricia A. Hammond.     Employer contends that the

commission erred in finding that Ms. Hammond sustained an injury

by accident arising out of her employment on November 7, 1998.

Finding no error, we affirm.

                            I.   BACKGROUND

     On November 7, 1998, Ms. Hammond was employed as a clerk by

Short Stop, Inc., a convenience store located in Halifax,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Virginia.   When she arrived at work, she noticed that one of the

cigarette ash cans near the store's entrance was filled with

paper.    She picked up some of the pieces of paper from the ash

can and proceeded to walk down the sidewalk in front of the

store to discard the paper in a trash can located around the

corner of the building.   While walking down the sidewalk, she

stepped on the top of a loading ramp and fell, fracturing her

leg.

       At the hearing on March 31, 1999, Ms. Hammond testified

that she "knew the ramp was there" because she had "seen many

beer drivers and pop drivers deliver their product over it."

She testified that "I took a step---well, just [a] normal

walking step, slid, fell."    Although she was uncertain of the

exact location, she stated that she stepped with her left foot

on the top part of the ramp and that her left foot slid straight

down to the bottom of the ramp.   When asked whether she observed

any foreign substance or other material on the ramp that day,

she replied, "I don't know.   I didn't look.   I didn't see

anything.   I didn't look at anything like that."   In describing

the incident, Ms. Hammond stated that she did not have a

sensation like she was sliding on ice, but "[i]t was real

gritty---the slide---there's different kinds of slides, slips,

whatever.   It wasn't like sliding on ice.   It was a gritty

slide."


                                - 2 -
     Phillip Hammond, Ms. Hammond's son and the owner of the

convenience store, testified that he inspected the loading ramp

where Ms. Hammond fell immediately after the fall.   He testified

that the ramp "[had] the broken concrete at the top. . . .    It

had like a sandy gravel type buildup on the sides and towards

the bottom a little bit."   When asked whether he had seen any

foreign substance or anything on the ramp that day, he replied,

"[T]he only thing I noticed was like the little grit--like you

can see at the bottom there's like a little sandy or dirt grit

and some along the seam just a little bit.   That's all I

noticed."

     In her November 16, 1998 recorded statement to employer's

insurance adjuster, Ms. Hammond admitted that she did not know

the cause of her fall.   Ms. Hammond stated, "I don't know . . .

maybe the shoes [because] I did have leather sole shoes on

instead of like tennis shoes is what I normally wear. . . .    And

that's the only thing I could think of was my shoes."

     The deputy commissioner found that Ms. Hammond's injury did

not arise out of her employment.   The deputy commissioner held

that there was "no non-speculative evidence of defects in the

ramp or other conditions which would constitute a risk of the

employment, i.e., no evidence that the condition of the ramp was

unsafe, defective, dangerous or hazardous or that this




                               - 3 -
condition, if at all, proximately caused [Ms. Hammond's]

injuries."

     The commission, in reversing the deputy commissioner, found

that Ms. Hammond's evidence proved that her injury by accident

arose out of a risk of the employment.    The commission found:

             [This] is not a situation where [Ms.
             Hammond] was negotiating normal steps and
             fell without explanation. This is not an
             unexplained fall. [Ms. Hammond], while
             performing her job duties, stepped on a
             surface that was downward sloping at an
             angle as depicted by the pictures, which was
             not insignificant. Stepping onto this ramp
             decline necessarily increased the risk of
             slipping, which is what happened. [Ms.
             Hammond] clearly testified that she stepped
             on the ramp to go down and that her foot
             slipped. The fall is not without
             explanation. If the angle of the ramp had
             been insignificant, such as the ramps one
             finds for the handicapped while walking on
             public sidewalks, the result may be
             different. [Ms. Hammond] distinguished the
             ramp on which she fell from a handicap ramp
             by noting that a handicap ramp "declines
             slowly." In addition, she stated that the
             sensation while sliding was gritty. We find
             that [Ms. Hammond], having slipped while
             stepping on a downward sloping ramp while
             performing her job duties, suffered injury
             related to an employment risk because the
             risk of slipping was increased.

     "The commission's decision that an accident arises out of

the employment involves a mixed question of law and fact and is

thus reviewable on appeal."     Southside Virginia Training Ctr. v.

Shell, 20 Va. App. 199, 202, 455 S.E.2d 761, 763 (1995).    "The

claimant had the burden of establishing, by a preponderance of


                                 - 4 -
the evidence, and not merely by conjecture or speculation, that

she suffered an injury by accident which arose out of . . . the

employment."   Central State Hosp. v. Wiggers, 230 Va. 157, 159,

335 S.E.2d 257, 258 (1985).   She was required to "show that a

condition of the workplace either caused or contributed to her

fall."   Shell, 20 Va. App. at 202, 455 S.E.2d at 763.    This

"excludes an injury which cannot fairly be traced to the

employment as a contributing proximate cause and which comes

from a hazard to which [Ms. Hammond] would have been equally

exposed apart from the employment."    R & T Investments, Ltd. v.

Johns, 228 Va. 249, 253, 321 S.E.2d 287, 289 (1984).     "[O]ur

inquiry must be whether credible evidence supports a finding

that a defect . . . or a condition of [Ms. Hammond's] employment

caused her to fall down . . . and injure herself."     Shell, 20

Va. App. at 203, 455 S.E.2d at 763.

     The evidence supports the commission's finding that the

condition of the loading ramp and the significant angle of the

ramp caused or contributed to cause Ms. Hammond to fall and

fracture her leg.   The ramp was steep and had "grit" or dirt on

its surface.   These conditions constituted a risk peculiar to

Ms. Hammond's employment.   Thus, credible evidence shows a

causal connection between the conditions of Ms. Hammond's

employment and her fall and supports the commission's decision.




                               - 5 -
Accordingly, we affirm the commission's decision.

                                                    Affirmed.




                         - 6 -